Citation Nr: 0712837	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-31 170	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for bilateral shin splints.

Entitlement to service connection for an enlarged heart, 
claimed as secondary to hypertension.

Entitlement to service connection for a sleep disorder, 
claimed as an undiagnosed illness related to service in the 
Persian Gulf.

Entitlement to service connection for chronic fatigue 
syndrome, claimed as an undiagnosed illness related to 
service in the Persian Gulf.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1990 to October 
1992, including service in Southwest Asia from February 1991 
to May 1991.


FINDINGS OF FACT

1.  A current, chronic disability involving shin splints is 
not demonstrated.

2.  A current disability involving an enlarged heart is not 
demonstrated.

3.  Mild concentric left ventricle hypertrophy is not shown 
to result in any impairment of functioning or to be related 
to service or to service-connected hypertension.

4.  The veteran had trouble sleeping prior to service and 
after service, but not during service.

5.  A current disability involving chronic fatigue syndrome 
is not demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for bilateral shin splints is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Service connection for an enlarged heart is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

3.  Service connection for a sleep disorder and chronic 
fatigue syndrome is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a June 
2003 letter, prior to the initial adjudication of the 
veteran's claims.  The veteran was not specifically informed 
of the law governing the assignment of disability ratings and 
effective dates. However, since the preponderance of the 
evidence is against the claims, any questions as to 
appropriate ratings and effective dates to be assigned are 
moot.  

The RO provided the veteran with the regulatory provisions 
governing service connection and the assignment of disability 
ratings, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in August 2004.  Accordingly, the 
Board considers VA's notice requirements to have been met.   

VA medical records, service medical records and VA medical 
examinations have been obtained in support of the veteran's 
claims.  The veteran has submitted private medical records 
and written statements in support of his claims.  

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before an RO 
hearing officer.  Such a hearing was scheduled for October 
2004.  The veteran was notified by letter to his address of 
record as to the scheduled time and place but failed to 
appear for the hearing.  Therefore, the Board considers that 
VA's duty to assist requirements have been met and the 
veteran's appeal will thus be adjudicated without further 
delay based upon all the evidence presently of record.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Governing laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The veteran has also claimed certain conditions as due to an 
undiagnosed illness caused by his service in the Persian 
Gulf.  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
See also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Service connection presupposes a diagnosis of a current 
disease.)  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Circ. 2001).

However, the Persian Gulf War Veterans' Benefits Act 
authorizes VA to compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  This 
statute expands the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C.A. § 1117(d).  Compensation 
available for Persian Gulf veterans includes "medically 
unexplained chronic multisymptom illness" that is defined by 
a cluster of signs or symptoms, such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.

38 C.F.R. § 3.317 has been amended to incorporate these 
changes, made retroactively effective to March 1, 2002.  68 
Fed. Reg. 34539-543 (June 10, 2003).  38 C.F.R. § 
3.317(a)(2)(ii) was added and defines the term "medically 
unexplained chronic multisymptom illness" to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It further 
states that "[c]hronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition of "medically unexplained chronic 
multisymptom illness."  38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that 
the Secretary determines (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 
2003), now redesignated 38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs has determined that there 
is no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  66 Fed. Reg. 35,702-10 (July 
6, 2001), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's claimed disorders regardless of his 
Persian Gulf service.

Shin splints

The veteran contends that he suffered from shin splints in 
service and continues to experience pain.  Review of his 
service medical records reflects complaints and treatment for 
calf pain in January of 1991.  He complained again in August 
of 1992.  An X-ray study of his lower legs at that time was 
interpreted as negative.  On a return visit several days 
later, the physician noted that after several days of reduced 
activity and pain medication his left leg pain was 
"resolving/resolved," but that if his right leg pain 
continued, a bone scan would be considered.  There are no 
further records reflecting complaints or treatment of leg 
pain and the report of the general medical examination 
conducted in September 1992 in conjunction with the veteran's 
discharge from service is negative for complaints or findings 
involving the legs.

During an October 2003 VA examination, the veteran reported 
having a history of shin splints during service but that 
"for the most part" he was not having problems with tibial 
pain at that time.  Upon clinical examination, his legs were 
normal.  The examiner rendered a diagnostic impression of a 
history of shin splints but with a normal examination and 
proffered the opinion that the veteran's shin splints were 
unrelated to his service in the Persian Gulf. 

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The United States 
Court of Veterans Appeals has interpreted the requirement of 
current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In the absence of a current, chronic disability involving 
shin splints, service connection would be inappropriate.  The 
preponderance of the evidence is against the veteran's claim 
and the appeal for service connection for bilateral shin 
splints must be denied.

An enlarged heart

Although the veteran's service medical records document the 
presence of hypertension during service, for which service 
connection is in effect, there is no indication of an 
enlarged heart.  Private, post-service medical records 
reflect diagnoses of cardiomegaly by history, but no clinical 
diagnoses contemporaneous to the reports of treatment.  The 
veteran's complaints involve shortness of breath upon 
exertion.  

An echocardiogram performed in October 2004 was interpreted 
as showing a normal left ventricle chamber size and normal 
contractile function, with mild concentric left ventricle 
hypertrophy, and normal right atrial and ventricular size and 
function.  In other words, while the veteran had slight 
thickening of the left ventricle muscle walls, the left 
ventricle had a normal chamber size and functioning.  The 
Board notes that to the extent this test finding could be 
viewed as a disability, there is no medical linkage between 
the slightly thickened left ventricle walls and the veteran's 
service-connected hypertension, or to service in any way.  

As there is no evidence of an enlarged heart during service, 
service connection on a direct basis is not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the October 2004 
testing showed normal heart chamber size and function, the 
Board finds that there is no medical evidence showing a 
current disability involving an enlarged heart.  Because the 
veteran's thickened left ventricle walls do not result in any 
impairment of function, the Board declines to find that this 
test result represents a disability for purposes of VA 
compensation.  In any case, in the absence of any nexus 
either to service or to the veteran's service-connected 
hypertension, service connection for mild concentric left 
ventricle hypertrophy is not warranted.  38 C.F.R. § 3.310.  
The preponderance of the evidence is therefore against the 
veteran's claim and the appeal for service connection for an 
enlarged heart is denied.

Sleep disorder and chronic fatigue syndrome

The evidence of record reflects that the veteran has had 
trouble sleeping for many years.  The medical history portion 
of the general medical examination conducted in February 
1990, prior to the veteran's entrance onto active duty, 
reflects that he reported having occasional episodes of 
insomnia and frequent trouble sleeping.  He explicitly denied 
trouble sleeping on the medical history form he completed in 
January 1991 prior to his deployment to the Persian Gulf 
arena.  He again explicitly denied trouble sleeping in 
September 1992, during the examination provided in 
conjunction with his discharge from service.

Post-service, the veteran's private medical records do not 
include complaints of trouble sleeping or fatigue.  The 
report of an October 2003 VA examination reflects his 
complaints of only being able to sleep for three or four 
hours a night and of having to lie down several hours before 
he can fall asleep.  He reported that he does not fall sleep 
when driving or reading, but feels somewhat tired during the 
day and sometimes takes a nap at lunchtime.  Following a 
normal physical examination, the examiner rendered the 
following diagnostic impression:

The patient has sleep problems mainly with sleep 
onset and early awakening.  (It sounds [as] if 
this probably is mainly [due] to anxiety and 
stress.)  He may have some periodic movements of 
sleep and even possibly sleep apnea.  Further 
history from his spouse would be needed to help 
clarify this.  I feel his fatigue and sleep 
during the day is due to lack of sleep at night.  
I do not feel that this fits chronic fatigue 
syndrome.

Thus, the evidence shows that although the veteran complained 
of trouble sleeping prior to service, he did not report 
trouble sleeping during service.  To the contrary, he 
reported that he did NOT have trouble sleeping during 
service.  Subsequent to service, he again reports trouble 
sleeping and chronic tiredness.  However, there is no 
indication that his difficulty sleeping and tiredness is 
related to service in any way.  As he did not apparently have 
trouble sleeping during service, the pre-existing problem 
could hardly be said to have worsened during service.  There 
is no medical evidence linking a problem sleeping to service 
or to any event during service.  Thus, service connection on 
a direct basis or based upon aggravation during service is 
not warranted.

As the veteran has not been given a diagnosis of chronic 
fatigue syndrome, the provisions of 38 C.F.R. § 3.317 
pertaining to chronic fatigue syndrome are not helpful to his 
claim.  Even if trouble sleeping were to be considered an 
undiagnosed illness under the law, absent any linkage to 
service or indication that trouble sleeping was incurred 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, the liberalizing 
provisions of 38 C.F.R. § 3.317 are not helpful to the 
veteran's claim for service connection.  For these reasons, 
the preponderance of the evidence is against the veteran's 
claims and service connection for a sleep disorder and 
chronic fatigue syndrome must be denied.


ORDER

Service connection for bilateral shin splints is denied.

Service connection for an enlarged heart is denied.



Service connection for a sleep disorder is denied.

Service connection for chronic fatigue syndrome is denied.





____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


